DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowed.
Claim 1: Prior art of record does not teach acquiring any values of the plaintext set M, the ciphertext set C and the key set P as initial values and bit pointers corresponding to the initial values, performing 2m iterative encryptions on the plaintext set M through the bit pointers, the reference string and an encryption algorithm in the algorithm set A to obtain a ciphertext set C, wherein the plaintext set M and the key set P are not successive or hashed simultaneously as for a bit pointer used for encryption; for the ciphertext C, performing multiple decryptions by calling the key set P, wherein the key set P and the algorithm set A are used during the encryption, wherein the key set P and the algorithm set A are shared by the encryption and the decryption and the sets M and C are doubly circular lists, wherein the plaintext set M and the key set P are not successive or hashed simultaneously as for a bit pointer used for the encryption; and retrieving the iteratively encrypted initial values, establishing bit pointers corresponding to the initial values, performing two decryptions on the ciphertext set C in combination with the reference string and the encryption algorithm in the algorithm set A to obtain the plaintext set M, and converting the plaintext set M into a plaintext file.
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Claims 2-17 are dependent from claim 1 and are therefore allowed under the same rationale.  
USPTO Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/Primary Examiner, Art Unit 2435